UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7399



CHARLES MANSEL THOMAS,

                                             Plaintiff - Appellant,

          versus

S. R. WITKOWSKI, Warden, P.C.I.; STAN BURKE,
Deputy Warden, P.C.I,; UNKNOWN MALE OFFICERS
OF 1ST, 2ND, AND 3RD SHIFTS, P.C.I.; UNKNOWN
FEMALE SECRETARY TO STAN BURKE, P.C.I.; SER-
GEANT BROWN, 1st Shift Assistant Supervisor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-95-1109-23BD)


Submitted:   March 27, 1997                 Decided:   April 3, 1997

Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Mansel Thomas, Appellant Pro Se. Ronald Keith Wray, II,
GIBBES, GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Thomas v. Witkowski, No.
CA-95-1109-23BD (D.S.C. Aug. 8, 1996). We deny the motion for oral

argument and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2